PROSPECTUS SUPPLEMENT (To Prospectus Dated May 18, 2010) Filed Pursuant to Rule 424(b)(3) Registration No. 333-166756 Magnum Hunter Resources Corporation Common Stock Up to 5,499,032 shares The following information supplements and amends the Prospectus dated May 18, 2010 of Magnum Hunter Resources Corporation (“Magnum Hunter”) relating to the offer and sale from time to time by the selling stockholders named therein of Magnum Hunter’s common stock, $0.01 par value per share. This supplement should be read in conjunction with the Prospectus dated May 18, 2010 and is qualified by reference to the Prospectus, except to the extent that the information in this Prospectus Supplement supersedes the information contained in the Prospectus. On June 22, 2010, Hall SouthWest Business Ventures, LP, a selling stockholder listed in the Prospectus dated May 18, 2010, distributed all of its shares of common stock being offered under the Prospectus to its partners, Barrett Hall, Sarah Hall Mitchell, Valerie A. Hall and Wayne P. Hall (the “Distribution”).Each of Barrett Hall, Sarah Hall Mitchell, Valerie A. Hall and Wayne P. Hall is also a selling stockholder listed in the Prospectus.In order to update the information contained in the section entitled “Selling Stockholders” to reflect the Distribution, the applicable information regarding Barrett Hall, Sarah Hall Mitchell, Valerie A. Hall and Wayne P. Hall in the following table has been substituted to reflect the transfers.Hall SouthWest Business Ventures, LP is no longer offering any shares of Magnum Hunter’s common stock as of the date of this Prospectus Supplement and all references to it in the table contained in the section entitled “Selling Stockholders” have been deleted. The table below reports the common stock beneficially owned by the selling stockholders as of the date of the Prospectus dated May 18, 2010 with such changes as were necessary to reflect the Distribution.Only the beneficial ownership of Barrett Hall, Sarah Hall Mitchell, Valerie A. Hall and Wayne P. Hall has been updated as of the date of this Prospectus Supplement.The below table in the Prospectus Supplement also corrects the inadvertent transposition of two columns in the corresponding table in the Prospectus dated May 18, 2010 and makes related changes to the beneficial ownership percentages following completion of the offering.The table, including footnotes, set forth under the caption “Selling Stockholders” and contained in the Prospectus is hereby amended and replaced in its entirety by the following: Name of Selling Stockholder Shares of Common Stock Beneficially Owned Prior to Offering(A) Shares of Common Stock Being Offered (B) Shares of Common Stock Beneficially Owned After the Offering (B) Percentage of Common Stock Beneficially Owned After the Offering (C) Aaron Shrira 1.24% Al Kau 0.55% Alan L. Freeman - 0.00% Andy and Carol Vickery - 0.00% Barrett Hall(32) 0.11% Ben P. Britten 0.07% Bo Burgin - 0.00% Bonanza Master Fund, Ltd.(1) - 0.00% Brian Aungst 0.02% Brianna Yadgir - 0.00% Bryant Investment Corporation(2) 0.02% Candies Family Investments, LLC(30) 0.55% Cascata Long/Short Fund, LP(4) 0.12% David Belew 0.04% Dickey P. Triche 0.04% Donald L. Kirkendall(5) 0.42% Donald R. Stevens - 0.00% Edward A. McCarthy - 0.00% Eric Ashworth - 0.00% Esperanza Energy Partners, LLC - 0.00% Gary E. Bryant(31) 3.31% Gary L. Hall (6) 0.26% Gregory C. Hall 0.03% Hall Consulting Company Inc. (6) - 0.00% Hall Equities Inc. (6) - 0.00% Hall Family Trust (6) - 0.00% Hall Interests Inc. (6) - 0.00% Hall Partners LP (6) - 0.00% Harry Lee Stout (17) 0.04% Harvey Bryant 0.08% Harvey Paffenroth Profit Sharing Plan(15) - 0.00% Houston Explorer Group, L.P.(6) 0.17% James B. Riha Sr. - 0.00% James C. Yadgir 1.08% James Ray Cratty 0.03% Jerry Novakowski - 0.00% Jill McDonald Pavlas 0.04% Jiunn Ping Tan and Tao Guan - 0.00% John J Mitchell (12) 0.06% Julian M. Gomez and Gloria L. Gomez 25 0.00% Kiowa Oil Company(31) 0.93% L. Zachary Landry - 0.00% La Esperanza Oil & Gas, LLC - 0.00% Linda C. Richardson 0.16% Litke Family Living Trust(10) 0.01% Marijo Moody - 0.00% Mark S. Vankiersbilck - 0.00% Melissa Arnold - 0.00% Michael J. Minik - 0.00% Miriam Kay Nixon - 0.00% Nancy L. Shockey - 0.00% Ollabelle Hall (8) 0.26% Patel Family Trust - 0.00% Phillip Plant 0.02% Ralph S. O'Connor 0.04% Richard H. Everett, III 0.02% Roger M. Burkholder Enterprises, Inc. (16) - 0.00% Ronald A. Orrico 0.09% Ruth Cummings - 0.00% Samantha Yadgir - 0.00% Sarah Hall Mitchell (13) 0.05% Scott & Joell Hamersly JTWROS 0.27% Stan Caplan 0.12% Steve Patterson - 0.00% Suzanne V. Bryant (3) 3.31% Ugly Soap Company, LLC - 0.00% Ulrich Family Limited Partnership(18) 0.07% V. Michael McGuire(11) 0.01% Valerie A. Hall (9) - 0.00% Wade Cardin Family Trust - 0.00% Wayne Hamersly - 0.00% Wayne P. Hall (7) 3.76% William Rinn 0.17% William & Kaye Garrison (John) - 0.00% Anegada Master Fund, Ltd. (24) 6.13% Bryan Clement - 0.00% Candies Family Investments, LLC (30) 0.55% Gary C. Evans (19) 4.70% Gary L. Hall (6) 0.26% Gerald W. Bolfing 0.05% H. C. Ferguson, III (20) 0.02% Heather Trust (26) - 0.00% J. Raleigh Bailes, Sr. (21) 0.05% James C. Yadgir 1.08% Jeff Swanson (22) 0.05% Joe L. McClaugherty (23) 0.68% John H. Trescot, Jr. 0.03% Leigh Trescot - 0.00% Magnus J. Arceneaux, III - 0.00% Nashuk Partners, L.P. (24) 6.13% Perugia Investments, L.P. (25) 2.17% The Cuttyhunk Master Portfolio (24) 6.13% Tonga Partners OP, L.P. (24) 6.13% Tonga Partners, L. P. (24) 6.13% W. W. Gay - 0.00% Wayne P. Hall (7) 3.76% Bernay Box is the manager of the selling stockholder Harvey S. Bryant is the manager of the selling stockholder Suzanne Bryant holds warrants as custodian for Joseph Grimes, John Kerr, Carsen Jones, Cade Jones, Chris D. Cuzalina is the manager of the selling stockholder Donald L. Kirkendall is an employee of the Company, serves as a Senior Vice President of Administration and Product Marketing, and was a member of our board of directors from 2006 to June 2009. Gary L. Hall is the manager/trustee of the selling stockholder. Mr. Gary Hall serves on our board of directors Wayne Hall is the manager of the selling stockholder. Mr. Hall served as CEO and President of the company and currently serves on our board of directors as vice-chairman. Ollabelle Hall is the spouse of Gary L. Hall, a member of our board of directors. Valerie Hall is the spouse of Wayne Hall, a member of our board of directors. Gene R. Litke and M. Joyce Litke are the trustees of the selling stockholder. Mr. McGuire is a broker-dealer. John J. Mitchell is the son-in-law of our vice-chairman of the board, Mr. Wayne Hall. Sarah Hall Mitchell is the daughter of our vice-chairman of the board, Mr. Wayne Hall. Harvey C. Paffenroth is the trustee of the selling stockholder. Roger M. Burkholder is the manager of the selling stockholder. Harry Stout served as a former chief financial officer of the company. Kurt W. Steinmann is the manager of the selling stockholder. Gary C. Evans is currently the chairman of the board and chief executive officer of the company. H.C. Ferguson, III is currently an employee of the company, serving as executive vice president. J. Raleigh Bailes, Jr. serves on our board of directors. Jeff Swanson serves on our board of directors. Joe L. McClaugherty serves on our board of directors. J. Carlo Cannell is the manager of the selling stockholder Ronald D. Ormand is the manager of the selling stockholder. Mr. Ormand currently serves as our chief financial officer and serves on our board of directors. Michael D. Starcher is the trustee of the selling stockholder. Gregory Carlin is the manager of the selling stockholder Brian Black is the manager of the selling stockholder J. Russell Weinberg is manager of the selling stockholder. Several partners of ECS Capital Management are employees of Energy Capital Solutions, LP, an NASD member broker-dealer. Warrants were issued as compensation for investment banking services to the Company. Phillip M. Plant is manager of the selling stockholder Gary Bryant is the manager of the selling stockholder. Mr. Bryant served as our chief executive officer and a member of our board of directors from May 2003 to April 2005. Mr. Bryant holds warrants as custodian for Chase Palm, Preston Palm and Brent Zechiel Barrett Hall is an employee of Magnum Hunter and son of our vice chairman of the board, Wayne Hall. (A) The number of shares of common stock beneficially owned prior to the offering includes shares of common stock issuable upon the exercise of the Warrants owned by the selling stockholders, which are offered for sale pursuant to this prospectus. (B)Under this prospectus, the selling stockholders may offer all or some portion of the common stock issuable upon exercise of the Warrants.No estimate can be given as to the number of shares of our common stock that will be held by any selling stockholder upon termination of any sales.We refer you to the information under the heading “Plan of Distribution.”For purposes of this table, we have assumed that, after completion of the offering, none of the shares of common stock covered by this prospectus will be held by the selling stockholders. (C)Percentage ownership is based on 60,362,679 shares of common stock outstanding as of May 7, 2010. The date of this prospectus supplement is June 23, 2010.
